Dissenting Opinion.
Ross, J.
In a recent case (Louisville, etc., R. W. Co. v. State, ex rel., 8 Ind. App. 377), decided by this court, the main question decided in this case was considered and decided, and inasmuch as I was compelled to dissent from the views there expressed, I feel it my duty to reiterate them here, for the reason that that decision is, in my opinion, contrary to all the adjudicated cases of the Supreme Court, and in direct violation of the statute which creates the lien sought to be foreclosed.
This proceeding is to enforce the collection of a lien created by the statute. There is no contractual relation existing between the parties, hence there is nothing upon which to base a personal judgment. The lien, if one exists, having been created by the statute, and a mode for its enforcement prescribed, that remedy only is to be pursued in its enforcement.
The case of Louisville, etc., R. W. Co. v. State, ex rel., supra, which is the authority upon which the majority opinion in this case is based, was an action to enforce a ditch assessment. The statute creating the lien for ditch assessments, section 5626, R. S. 1894, provides that the judgment taken to enforce the lien shall not be a lien on any other property of the owner of the tract assessed, “nor shall any other property than the lands so assessed be sold to satisfy such judgment.”
The judgment rendered in that case, which was a personal judgment, and subjected any and all of the land owner’s property to sale, was, in the opinion of the writer, in direct violation of the statute creating the lien, *436hence void. The judgment of the circuit court in the case under consideration, which is approved by the majority of this court, is a judgment authorizing the sale of any or all of the appellant's property, is not confined to the property benefited, and is, therefore, contrary to the statute creating the lien and prescribing the remedy. It is decided by the court, that the property assessed can not be sold to satisfy the lien, but that any other property owned by appellant is subject to sale to satisfy the same.
“Where a statute creates a new right and prescribes a mode of enforcing it, that mode must be pursued to the exclusion of all other remedies. Such has been the settled law in this State for more than sixty years, and such is the law elsewhere,” says Zollars, J., in Storms v. Stevens, 104 Ind. 46.
In the case of the Farmers’ Loan and Trust Co. v. Canada, etc., R. W. Co., 127 Ind. 250, Elliott, J., says: ' 'The acquisition of a lien results from a compliance with the requirements of the statute, and is not affected by the consequences which flow from its acquisition. If the claimant does what the statute requires he obtains a lien, and in order to enforce the lien the law declares what shall be done; but over the question of enforcement the lienor has no control. If he obtains a lien in the authorized mode he has a right to have it enforced as the law directs, and not otherwise.”
“When a right is created by statute, and the mode of exercising it is prescribed, that mode must be pursued.” Morgan Civil Tp. v. Hunt, 104 Ind. 590.
“Where a new right is created, and a specific mode of relief provided, the remedy is confined to the mode prescribed.” Ryan v. Ray, 105 Ind. 101.
‘ 'When a statute creates a new right, and prescribes a mode of enforcing it, that mode must be pursued to the exclusion of all other remedies. ,This is a well known *437rule, and under it this court held in the case of Storms v. Stevens, 104 Ind. 46, that a ditch assessment could be collected in no other mode than that prescribed by the above statute,” says Coeeey, J., in Edgerton v. Huntington School Tp., 126 Ind. 261.
The statute under consideration does not create a personal liability, but does create a special lien upon the property assessed, and no other. Without the statute there would be no liability on the part of the appellant, and the statute creating the liability limits it to the particular property assessed. No lien is created against any other, and if the statute is to be observed, no other can be sold for its payment. This court (in the opinion of the writer) is bound to follow the law as the Legislature has made it, and can neither add to nor detract from it. If it is defective in that the full measure of damages can not be meted out by the court, the remedy must come from the law-making power.
In the majority opinion, it is said the question as to the right of the court to render this kind of a judgment is not raised; that it could be raised only by a motion to modify.
In this, I differ from them. The court below could not render the kind of a judgment designated by the statute, namely, for the sale of the property assessed, because it was a part of the right of way of appellant’s railroad, hence the court had no right to render any judgment whatever against the appellant. A motion to modify is proper only when the court has the power to render a judgment of some kind, and, in the exercise of such power, has rendered one beyond what it should have done, but which may be modified so as to grant the relief within the power of the court to grant.
In this case the court could have no jurisdiction to *438render any judgment whatever against the appellant, hence its judgment is void.
I think the judgment should be reversed.
Filed March 15, 1894.